In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1428V
                                          UNPUBLISHED


    LINDA M. RICKER,                                            Chief Special Master Corcoran

                         Petitioner,                            Filed: March 22, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Glen H. Sturtevant, Jr., Rawls Law Group (Richmond), Richmond, VA, for Petitioner.

Amanda Pasciuto, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

      On October 21, 2020, Linda M. Ricker filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (SIRVA) resulting from her vaccination with the influenza (flu) vaccine
administered to her on October 13, 2018. Petition at 1. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

       On March 14, 2022, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for SIRVA. On March 21, 2022, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $95,840.08 (95,000.00
in pain and suffering and $840.08 for past unreimbursable expenses). Proffer at 2. In the
Proffer, Respondent represented that Petitioner agrees with the proffered award. Id.

1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Based on the record as a whole, I find that Petitioner is entitled to an award as stated in
the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $$95,840.08 ($95,000.00 in pain and suffering and $840.08 for past
unreimbursable expenses) in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS


    LINDA M. RICKER,

                   Petitioner,                            No. 20-1428V
                                                          Chief Special Master Brian H. Corcoran
    v.

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                   Respondent.

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

          On October 21, 2020, Linda M. Ricker (“petitioner”) filed a petition for compensation

under the National Childhood Vaccine Injury Act of 1986, as amended (“the Vaccine Act” or

“the Act”), 42 U.S.C. §§ 300aa-1 to -34. Petitioner alleges that she suffered a right shoulder

injury related to vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccine

administered to her on October 13, 2018. 1 See generally Petition.

          On March 10, 2022, the Secretary of Health and Human Services (“respondent”) filed a

Rule 4(c) Report indicating that this case is appropriate for compensation under the terms of the

Act for a SIRVA Table injury, and on March 14, 2022, the Chief Special Master issued a Ruling

on Entitlement finding petitioner entitled to compensation. ECF No. 22; ECF No. 23.

I.        Items of Compensation

          A.      Pain and Suffering

          Respondent proffers that petitioner should be awarded $95,000.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.


1
     Petitioner also claimed a significant aggravation. See Petition.
       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents that she incurred past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $840.08. See 42 U.S.C. § 300aa-

15(a)(1)(B). Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following 2: a lump sum payment of $95,840.08, in the form of a

check payable to petitioner.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Linda M. Ricker:                             $95,840.08



                                                      Respectfully submitted,
                                                      BRIAN M. BOYNTON
                                                      Principal Deputy Assistant Attorney General

                                                      C. SALVATORE D’ALESSIO
                                                      Acting Director
                                                      Torts Branch, Civil Division




2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
                            HEATHER L. PEARLMAN
                            Deputy Director
                            Torts Branch, Civil Division

                            LARA A. ENGLUND
                            Assistant Director
                            Torts Branch, Civil Division

                            /s/ Amanda Pasciuto
                            AMANDA PASCIUTO
                            Trial Attorney
                            Torts Branch, Civil Division
                            U.S. Department of Justice
                            P.O. Box 146
                            Benjamin Franklin Station
                            Washington, D.C. 20044-0146
                            (202) 616-4847
                            Amanda.Y.Pasciuto@usdoj.gov

Dated: March 21, 2022




                        3